Citation Nr: 1709417	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-39 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to a total rating for compensation purposes due to individual unemployability caused by service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from September 1970 to September 1988.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified at a September 2013 hearing before the undersigned and a transcript of that hearing is of record.

The Board previously remanded the appeal in January 2015 for further development.  In light of treatment records that have been obtained and associated with the record, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  At all times under consideration, the rating criteria for hearing loss have been adequate.

2.  At all times under consideration, the bilateral hearing loss has not presented an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent on an extraschedular basis for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in June 2005. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, VA and private health records, and Social Security Administration (SSA) records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in September 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Regarding claims for hearing loss, in addition to providing objective test results, a VA audiologist should fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board concludes that the VA examination reports are adequate for the purpose of making a decision on the propriety of an extraschedular rating for bilateral hearing loss.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2016). 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85 (a) (2016).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2016).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA. 38 C.F.R. § 4.85(d) (2016). 

The rating criteria include an alternate method of rating exceptional patterns of hearing.  Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a) (2016).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2016).

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected bilateral hearing loss is currently rated 10 percent on a schedular basis.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Audiometric evaluations were conducted in May 2005, May 2007, July 2009, December 2012, June 2014, and September 2016.  Applying the method for evaluating hearing loss to the results of the audiology examinations, the May 2005, May 2007, December 2012, June 2014, and September 2016 each corresponded to a 0 percent rating under Diagnostic Code 6100.  The July 2009 audiology examination results corresponded to a 10 percent rating under Diagnostic Code 6100.  

In the May 2005 examination, the Veteran reported increased difficulty hearing, understanding the television, and understanding others speaking.  The Veteran reported wearing hearing aids previously, but stated he did not like them as they were too loud sometimes.  The examiner noted that word recognition ability was excellent, and that tympanometry was within normal limits.

In December 2005, both the Veteran's wife and daughter submitted lay statements regarding the Veteran's hearing loss.  The Veteran's daughter noted that the Veteran had trouble engaging in conversation due to his hearing problem, and that at times the Veteran had to turn the television and radio to full volume, which irritated those around him.  The Veteran's wife described having to talk to the Veteran in her loudest voice in order for him to hear her.  She also described having to have the television on at its fullest volume, which was bothersome for other people.  The Veteran's wife suspected the Veteran was lip reading in order to understand people. 

April 2006 medical records show that the Veteran stated that he was experiencing increased difficulty understanding speech, and was interested in getting new hearing aids.  The Veteran denied aural fullness, otalgia, otorrhea, and vertigo.  The records noted a June 2005 Auditory Brainstem Response (ABR) Test which was unremarkable.  The examiner stated word recognition was excellent in the right ear, and fair in the left ear, but noted the hearing loss would significantly impact ability to hear speech at a normal conversational level.

The May 2007 VA examiner noted that the Veteran was expected to have significant difficulty hearing normal conversational level speech in most situations without appropriate amplification and visual cues, but that the Veteran would benefit greatly from hearing aids in both ears.

A June 2007 MRI of the head was conducted due to asymmetry noted in the hearing loss.  The MRI results were negative, showing no lesion evident in internal auditory canals.

Social Security records dated in November 2008 and March 2009 show denials for disability benefits for issues including hearing loss because the evidence showed the Veteran, while having some limitations due to his conditions, still remained capable of performing the type of work he had done in the past.

At a July 2009 audiometric evaluation, the Veteran reported intermittent popping noises in both ear, and intermittent tinnitus.  The Veteran also described decreased hearing ability in his left ear, and reported he was turning up the volume of the television more than previously.  The examiner noted the negative MRI and unremarkable ABR study.

At a December 2012 VA auditory examination, the examiner noted normal acoustic immitance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes.  The examiner opined that the hearing loss impacted the Veteran's ordinary conditions of daily life, including the ability to work, but only specified that the Veteran had difficulty with communication.

On VA examination in June 2014, the examiner noted normal acoustic immitance, but abnormal ipsilateral acoustic and contralateral acoustic reflexes.  Regarding the impact of hearing loss on ordinary conditions of daily life, the examiner stated that the Veteran was dependent on bilateral hearing aids for communication with family and friends.  The examiner further stated that the Veteran recently retired from work due to increased difficulty hearing during meetings and on phone calls.  The Veteran also needed others to speak slowly and clearly for him to easily understand.

On VA auditory examination in September 2016, the examiner noted abnormal acoustic immitance in the right ear.  The examiner opined that the hearing loss did impact ordinary conditions of daily life, including ability to work, but only specified that the Veteran had difficulty with communication.

In this case, the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology.  Objective results of audiometric evaluations show that the hearing loss was no worse than a schedular 10 percent rating.  A higher rating is available for more severe levels of hearing loss, but the Veteran does not meet the criteria for the higher rating.  The record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the hearing loss disability is in excess of that contemplated by the assigned ratings.  The rating criteria contemplate impairment to employment due to the disability.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Further, the evidence does not show frequent hospitalizations or that hearing loss caused marked interference with employment or his prior employment.  The Board acknowledges the Veteran's statement during the June 2014 VA examination that he retired from work due to hearing loss.  However, the record suggests that the Veteran did not stop working solely due to his hearing loss, but rather, a combination of service-connected and non-service connected disabilities.  The Veteran has not submitted, or noted for the Board to acquire, any specific actions taken against the Veteran regarding his disability affecting his work, to include formal reprimands, disciplinary actions, or other work related evaluations that demonstrate that hearing loss severely, or markedly, interfered with his ability to perform his job.  The Veteran has also not provided any specific instances in which his inability to hear a conversation, training, or phone call, has directly lead to an undesirable outcome at his job, other than having to repeat conversations.  Without specific details or evidence of how the hearing loss disability markedly interferes with employment, the Board cannot find statements such as "difficulty communicating" sufficient to raise the claim to a level where the disability constitutes marked interference with employment.  

The Board has also reviewed the lay statements from the Veteran, to include those expressed at the Board hearing, and from the Veteran's wife and daughter, regarding his hearing loss.  The Veteran is competent to report symptoms, such as difficulty hearing, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran may have difficulty at his job, or on a daily basis regarding hearing conversations and the television, and that the hearing loss disability may have a limiting effect on his performance at work.  However, even considering those statements, the Board does not find that the Veteran has described functional effects equivalent to marked interference with his employment due to bilateral hearing loss, or which are not already contemplated by the schedular rating criteria.  

Therefore, the Board finds that referral for extraschedular consideration is not in order.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an extraschedular rating for bilateral hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent on an extraschedular basis for bilateral hearing loss is denied.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  TDIU is assigned when, due to service-connected disability, the Veteran is unable to secure or follow a substantially gainful occupation.  If there is only one service-connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of establishing a 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  

The Veteran has established service connection for degenerative arthritis with intervertebral disc syndrome, rated 20 percent; tinnitus, rated 10 percent; a right hip disability, rated 10 percent, and separately 0 percent; a left hip disability, rated 10 percent, and separately 10 percent; a right knee disability, rated 10 percent; a left ankle disability, rated 10 percent; a right ankle disability, rated 10 percent; bilateral hearing loss, rated 10 percent; allergic rhinitis, rated 10 percent; left sciatic radiculopathy, rated 10 percent; reactive airway disease with history of bronchitis and pneumonia, rated 10 percent; a right knee baker's cyst, rated 0 percent; irritable bowel syndrome, rated 0 percent; hemorrhoids, rated 0 percent; left inguinal herniorrhaphy, rated 0 percent; a left knee disability, rated 0 percent; and chronic maxillary sinusitis, rated 0 percent.  The Veteran's combined service-connected disability rating is 80 percent, with the musculoskeletal disabilities combining to a total of at least 40 percent using the bilateral factor.  Therefore, the Veteran meets the minimum schedular requirements for eligibility to individual unemployability. 

On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in October 2015, the Veteran indicated that the disabilities of hypertension, sciatic nerve pain, severe hearing loss, hip pain, and prostate conditions prevented him from securing substantially gainful employment.  The Board notes that hypertension and the prostate condition are not service-connected.  

In addition to the service-connected disabilities, the evidence shows that the Veteran additionally has significant non-service-connected disabilities.  The Board finds that the record is not clear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities.  The Board finds that an opinion that considers the disabilities would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician.  The examiner should describe the symptoms and effects of the service-connected disabilities on employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  Then, readjudicate the claim, to specifically include considering whether referral for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


